Name: 79/906/EEC: Commission Decision of 18 October 1979 approving a programme for the breeding and hatchery sector, poultry slaughterhouses and processing undertakings in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-09

 Avis juridique important|31979D090679/906/EEC: Commission Decision of 18 October 1979 approving a programme for the breeding and hatchery sector, poultry slaughterhouses and processing undertakings in Denmark (Only the Danish text is authentic) Official Journal L 280 , 09/11/1979 P. 0027 - 0028****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 18 OCTOBER 1979 APPROVING A PROGRAMME FOR THE BREEDING AND HATCHERY SECTOR , POULTRY SLAUGHTERHOUSES AND PROCESSING UNDERTAKINGS IN DENMARK ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/906/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 12 JULY 1978 THE DANISH GOVERNMENT FORWARDED A PROGRAMME FOR THE BREEDING AND HATCHERY SECTOR , POULTRY SLAUGHTERHOUSES AND PROCESSING UNDERTAKINGS IN DENMARK AND ON 17 MAY 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS SUCH PROGRAMME INVOLVES : - IMPROVING BREEDING AND BREEDING UNDERTAKINGS , - EXPANDING AND RATIONALIZING HATCHERIES , - EXPANDING SLAUGHTER AND CUTTING CAPACITY , - MODERNIZING AND RATIONALIZING EXISTING POULTRY SLAUGHTERHOUSES AND CUTTING AND PROCESSING PLANTS . WHEREAS THAT PART OF THE PROGRAMME WHICH COVERS POULTRY BREEDING AND HATCHERIES CANNOT BE APPROVED PURSUANT TO ARTICLE 5 OF THE REGULATION REFERRED TO ABOVE AS IT DOES NOT CONCERN THE MARKETING AND PROCESSING OF POULTRY ; WHEREAS IN SO FAR AS THE PROGRAMME PROVIDES FOR THE EXPANSION OF SLAUGHTER AND CUTTING CAPACITY AND THE MODERNIZATION AND RATIONALIZATION OF EXISTING SLAUGHTERHOUSES AND CUTTING AND PROCESSING PLANTS , IN ORDER TO TAKE ACCOUNT OF AN EXPECTED 3 % ANNUAL INCREASE IN POULTRY PRODUCTION AND TO BRING MARKETING INTO LINE WITH MARKET REQUIREMENTS AND POSSIBILITIES OFFERED AS REGARDS THE QUALITY AND TYPE OF GOODS , IT CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS IN SO FAR AS THE PROGRAMME PROVIDES FOR INVESTMENTS TO EXPAND SLAUGHTERING FACILITIES , THE OBJECTIVES OF ARTICLE 1 OF REGULATION ( EEC ) NO 355/77 CANNOT BE ACHIEVED , SINCE SUFFICIENT SLAUGHTER CAPACITY ALREADY EXISTS IN DENMARK AND A FURTHER INCREASE IN SALES OF POULTRY ON COMMUNITY AND NON-COMMUNITY MARKETS CANNOT BE ANTICIPATED ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE AIMS SET OUT IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE POULTRY PRODUCTION SECTOR , IN SO FAR AS THE EXPANSION OF CUTTING CAPACITY AND THE MODERNIZATION AND RATIONALIZATION OF EXISTING SLAUGHTERHOUSES AND CUTTING AND PROCESSING PLANTS ARE CONCERNED ; WHEREAS THE ESTIMATED TIME REQUIRED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE BREEDING AND HATCHERY SECTOR , POULTRY SLAUGHTERHOUSES AND PROCESSING UNDERTAKINGS IN DENMARK FORWARDED BY THE DANISH GOVERNMENT ON 12 JULY 1978 AND SUPPLEMENTED ON 17 MAY 1979 IS HEREBY APPROVED IN SO FAR AS IT CONCERNS THE EXPANSION OF CUTTING CAPACITY AND THE MODERNIZATION AND RATIONALIZATION OF EXISTING SLAUGHTERHOUSES AND CUTTING AND PROCESSING PLANTS AND DOES NOT RESULT IN AN INCREASE IN SLAUGHTER CAPACITY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 18 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT